Beardsley, Justice.
Thought the motion should be granted. The cause of action arose in Washington county, and the defendants allege a failure of part of the consideration of the note, and state that their witnesses will be necessary to prove that. I am unable to see the materiality of the witnesses on the part of the plaintiff, residing in New York and Kings; the note was given in Washington county and it appears that the proof required, will be in Washington county.
Motion granted, and cause referred.